Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-4, and 6 are directed to 3D printer operating system. Claim 1 identifies the uniquely distinct features of “wherein the control device includes Arduino board hardware for controlling the 3D printer, and Raspberry Pi hardware for controlling the display panel and performs control of an entire system by interworking both hardware”. The closest prior art Lee Myung Chul (KR 20150116584, machine translation used for all citations) teaches the present invention relates to a 3D printer applied with a transparent display panel. The purpose of the present invention is to directly show a process of producing a three- dimensional product to a user through a transparent window by applying a transparent display panel to a casing of a 3D printer, or to provide a variety of information such as a process of producing a 3D product, a final shape, and a work hour through the display panel. To this end, the 3D printer applied with a transparent display panel according to the present invention is provided with a rectangular-shape casing having a printing chamber inside wherein the casing is configured to have a nozzle and a heater through a housing therein, and a printing means including a drive motor and a material supply unit wherein at least one side wall of the casing is installed with a transparent display panel capable of selectively converting to a transparent window or a display panel (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claim 7 is directed to 3D printer operating system. Claim 7 identifies the uniquely distinct features of “wherein a server on the network, which senses a temperature, a humidity, an event, or an accident in the housing and receives transmitted sensor information provides to the display panel an advertisement according to seasons or environments by analyzing the sensor information”. The closest prior art Lee Myung Chul (KR 20150116584, machine translation used for all citations) teaches the present invention relates to a 3D printer applied with a transparent display panel. The purpose of the present invention is to directly show a process of producing a three- dimensional product to a user through a transparent window by applying a transparent display panel to a casing of a 3D printer, or to provide a variety of information such as a process of producing a 3D product, a final shape, and a work hour through the display panel. To this end, the 3D printer applied with a transparent display panel according to the present invention is provided with a rectangular-shape casing having a printing chamber inside wherein the casing is configured to have a nozzle and a heater through a housing therein, and a printing means including a drive motor and a material supply unit wherein at least one side wall of the casing is installed with a transparent display panel capable of selectively converting to a transparent window or a display panel (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
C. Claim 9 is directed to 3D printer operating system. Claim 9 identifies the uniquely distinct features of “wherein so as to enable precise comparison analysis with the related 3D object previously produced, the server provides to the display panel the image for the producing process of the 3D object obtained through the camera installed in the housing”. The closest prior art Lee Myung Chul (KR 20150116584, machine translation used for all citations) teaches the present invention relates to a 3D printer applied with a transparent display panel. The purpose of the present invention is to directly show a process of producing a three- dimensional product to a user through a transparent window by applying a transparent display panel to a casing of a 3D printer, or to provide a variety of information such as a process of producing a 3D product, a final shape, and a work hour through the display panel. To this end, the 3D printer applied with a transparent display panel according to the present invention is provided with a rectangular-shape casing having a printing chamber inside wherein the casing is configured to have a nozzle and a heater through a housing therein, and a printing means including a drive motor and a material supply unit wherein at least one side wall of the casing is installed with a transparent display panel capable of selectively converting to a transparent window or a display panel (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675